CHRIS DANIEL              01-15-00636-CR

 f  $                          HARRIS COUNTY DISTRICT CLERK

 %s@
                                                                               FILED IN
July 21, 2015                                                           1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                        7/24/2015 11:26:14 AM
JOSEPH WILLIAM VARELA
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
                                                                                 Clerk
2500 EAST TC JESTER
HOUSTON, TEXAS 77008

Defendant's Name: IRVIN NOTIAS

Cause No: 1409330

Court: 232 ND

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 07/14/2015
Sentence Imposed Date: 07/14/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JOSEPH WILLIAM VARELA



Sincerely,



 Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    ARLENE WEBB (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston. Texas 772 10-465 1
                                                                                                                               nVfy?
                                                              Cause No.
                                                                                I'iCr Ti'V                 ®
                                                                                                                      ~        iZ/'W
                                                    THE STATE OF TEXAS

                                            . AJK/AJ          y\~S lA              AA=*frÿ

                                   District Court / County Criminal Court at Law No.
                                                       Harris County, Texas


                                                        NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On  _         Ink*                  (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undesigned attorney (check appropriate box):
             to withdraw.



Date
         _
      ADVISES the court that he will CONTINUE to represent the defendant on appeal.

                  i IMOÿ
                                                                      AttorneyÿSignat u re)

                A.
 Defendant (Printed name)                                             Attorney (Printed                    H. Trent                 1
                               FILED
                                Chris Daniel
                                                                                               Snrind Cvpiggfl
                                                                      State Bar NumberTorakalX Texas TI5LI
                                                                                                                 Rpajy StlttaC
                                   District Clerk                                               Voice: 832ÿ98-4594
                                  JUL 1 4 2015                        Address
                                                                                       -Mobile:         -
                                                                                         to..ra-69fln474Q
                                                                                                713-775-075
                       Tbn«v        K*rr11 County, Siii                                 Email: TRF3»TITTL@GMAILCQM                  (
                                                                                                SBOTNn      00701814                 1

                        By.                                           Telephone Number                                         :    J
The defepdant (check all that appVyjV
    ja    REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          apperl late counsel to represent him.
     a ASKS the Court to ORDER that a free record be provided to him.
          ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.



defendant (Signature)                                                 Defendant's Printed name
SWORN TO AND SUBSCRIBED BEFORE ME ON                                          JUL 1 4 2015
 By Deputy District Clerk of Harris County, Texas




hupÿ/hcdco-inuaneVCriminal/Criminal CounVSOPs and Forms Library/Criminal Forms/Notice of Appeal (3page*-w Affimiaiion).docx Page I of 3
                                                              06/01/06
                                                                 ORDER

                    JUL 1 4      ZOQ
           On                                the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                IS indigent   for the purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                                       counsel or paying for a clerk’s and court reporter's record.
The Court ORDERS that
           Counsel’s motion to withdraw is GRANTED / BCNIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.


                                                                                                       name & bar card number)
                '     is APPOINTED to represent defendant / appellant on appeal.
                Wv The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
     Q     SET at $   _
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                          JUL 1 4 21115
                                                                        JUDGE PRESIDE G,          /
                                                                      'ZZ'2- DlSTRICT\ÿ0URT /
                                                                        COUNTY/CRIMINAL COURT AT LAW NO.
                                                                        HARRIS COUNTY, TEXAS




hnpÿ/hcdco-intnineuCriminal/Crimirml CourtslSOPs and Forms Librnrv/Crimmal Forms/Notice of Appeal (3 pages-w AfTirmation).docx Page 2 of 3
                                                                06/01/06
                                                  Cause No.                 Hoq&
                                                 ,    THE STATE OF TEXAS
                          jfilvitJ           nlanfrS                  V.
                                                                    , A/K/A/



                                     _                                                _
                                                Court / County Criminal Court at Law No.
                                                         Harris Connty, Texas



                                       OATH OF APPOINTED ATTORNEY ON APPEAL

                            lA/.                    , Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to perform my
     duties as appellate counsel, I will notify the Court immediately so that the Court may take the appropriate
     action as deemed necessary.


     Attomey/ÿ-Caw (Signature)                                           BAR Number / SPN
                                                                                                     ‘
  '1ÿ00                       Tr~               7ÿL
     Address                                                            City / State / Zip


     Phone                                                              FAX
                                                                                      3-9.r7 -Zr<f
     SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                            _   ,        JUL t 4 2015
     By Deputy District Clerk of Harris County, Texas 7ÿ               MzL                                  C7"




http://hwJco-imnn<t/CrimiMl/CriniinoI Courts/SOPs and Forms Libraiy/Criminal Forms/Notice of Appeal (3pages-w Affirmation) docx Page 3 of 3
                                                                 06/01/06
                                                   Cause No

THE STATE         OF   TEXAS                                                   IN THE           DISTRICT COURT

v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

                                     , Defendant                               HARRIS COUNTY, TEXAS


          TRIAL COURT’S CERTIFICATION                             OF   DEFENDANTS RIGHT OF APPEAL*
I, judge optfie trial court, certify this criminal case:                    /
     0ÿ       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but matters were raised by Written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant haÿrne right of appeal, [or]
     0        is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]                              /
     0        is a ptea-bÿrgain case, and the defendanj/nas NO right of appeal, [or]
     0        thooefendant has waived the right of Appeal.



Judge                                                                     Date Signed

I have! received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal (Case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules'of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeal sVÿudgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, 1 may lose the opportunity to file a pro se petition for discretionary review.



Defendant                     FILED                                       Defendant's Counsel

Mailing Address:       _       Chris Daniel
                                  District Clerk
                                                                          State Bar of Texas ID number:
Telephone numbert1*"®ÿ
                                JuL 1 4 2015
                                                                          Mailing Address:            _
Fax number (if     anffi—   —     Monip County, Taras
                                                                                                      _
                                                                          Telephone number:
                                                                          Fax number (if any):        _
* "A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).

                                                                CLERK
                                                                                                                        9/1/2011
               APPEAL CARD
                                      X )£
Court                                       Cause tfo.
                                            //o9330

                    The State of Texas
                           Vs




Date Notice
Of Appeal: .                    /po/5
Presentation:

Judgment:
                                     Vol.

                                     VoL
                                              Pg-.

                                              Pg-
                                                     _
Judge Presiding,    VuJg/,       foe./
Court Reporter_
Court Reporter_
Court Reporterÿ

Attorney
on Trial           To /U LÿCO/S
Attorney
on Appeal,      ZJo<L~      l/kf£,/<*-
               ApDOin ted   X    Hired,

Offense      Aij rfobhifj 'ffedtf                    uJ&paf)

Jury Trial           Yes    X    No
                                      _
Punishment
Assessed                         Ypc,

             _
                   7
Companion Cases
(If Known)              A/A
Amount of
Appeal Bond,         A/o RoAci
Appellant
Confined:           Yes     /    _
                                No

Date Submitted
To Appeal Section      07/ z/f±lL
                               /_                Wr
Deputy Clerk.
                                            L7